PER CURIAM.
The appellants (plaintiffs), a group of twenty-nine employees, sued The Texas and New Orleans Railroad Company (defendant) and Brotherhood of Railway Caimen of America, Local No. 991 and Local No. 783 (defendants) claiming discrimination against them on account of race with respect to certain rights or opportunities of promotion in their employment. The evidence was fully developed and the trial court made findings of fact and reached conclusions of law contrary to the contentions of the plaintiffs.
It is our conclusion that the evidence supports the facts found, and the legal conclusions reached are correct. The record fails to disclose error.
The judgment is affirmed.